Citation Nr: 1708942	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  12-31 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to January 17, 2013 and 40 percent from that date for lumbar spine strain.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy, right lower extremity, to include the period prior to January 17, 2013.

3.  Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy, left lower extremity, to include the period prior to January 17, 2013.


ATTORNEY FOR THE BOARD

K. Hughes


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 (granted service connection and assigned a 20 percent rating for the Veteran's lumbar spine disability) rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO). 

The June 2011 rating decision on appeal also granted service connection and assigned a 30 percent rating for the Veteran's cervicalgia with cervical disc herniation.  The Veteran disagreed with the 30 percent rating and the matter was addressed in the October 2012 Statement of the Case (SOC).  However, the Veteran did not perfect his appeal as to this matter by filing a substantive appeal (his November 2012 VA Form 9, Appeal to Board of Veterans' Appeals, was limited to the matters of an increased rating for his low back disability and entitlement to TDIU).  Thus, the matter of an increased rating for the Veteran's cervical spine disability is not before the Board at this time.

In an April 2013 rating decision, the Veteran was granted service connection for lumbar radiculopathy to both lower extremities, each rated 10 percent (the lumbar strain was also increased to 40 percent from January 17, 2013).  The RO noted an effective date of January 17, 2013, for both disabilities; the date of VA examination which first noted lumbar radiculopathy.  The Veteran did not file any document with VA expressing disagreement with the April 2013 rating decision regarding the bilateral lower extremity lumbar radiculopathy evaluations.  However, these disabilities are manifestations of the Veteran's service-connected lumbar spine disability.  When the Veteran disagreed with the amount of compensation awarded for his lumbar spine disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See, AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2015).  The Board was therefore required to consider whether ratings were warranted for neurologic abnormalities associated with the low back condition.  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for his lumbar spine disability, his appeal encompassed ratings for all manifestations of the condition.  The award of the ratings for bilateral lower extremity lumbar radiculopathy in the April 2013 rating decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in connection with the rating decision that granted service connection and assigned a 20 percent rating for the Veteran's lumbar spine disability.  Thus, the issues before the Board as to the Veterans' lumbar spine and lower extremity radiculopathy are as shown on the title page.

In a September 2016 communication, the American Legion notified VA that they did not represent the Veteran because they had not signed a June 2013 VA Form 21-22, Appointment of Veterans Service Organization as Claimants Representative, accepting the appointment.  The Veteran was so advised by letter, in December 2016, and afforded opportunity to secure alternate representation.  He has not responded.  Therefore, the Board will proceed with the understanding that he is pursuing the appeal pro se.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claims.

The Veteran underwent a VA thoracolumbar spine examination in March 2011.  With consideration of recent case law, the Board finds that the March 2011 VA examination report is inadequate for rating purposes.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint)).  The March 2011 VA examination report does not present all of the necessary findings.  A remand is necessary to provide a VA opinion provider the opportunity to provide a retrospective assessment of the Veteran's ranges of motion prior to January 17, 2013 (at which time the Veteran was assigned the maximum schedular evaluation for range of motion of the lumbar spine).  

Further, the Board notes that the March 2011 VA examiner found, in a July 2011 addendum, that the Veteran was unemployable.  It is unclear from the examiner's statements, however, whether she was opining that the back complaints (including the related neurological symptoms), alone, made the Veteran unable to sustain and maintain gainful employment.  Accordingly, further efforts should be made to address the functional impact of the Veteran's low back disability prior to January 17, 2013.

The increased rating issue includes the issue of entitlement to a TDIU where, as here, the Veteran is unemployed and reports (as he did during the 2011 VA examination) that he is unable to work due to his chronic back pain.  Throughout the appeal period, the Veteran's back, even with consideration of the separate radiculopathy ratings, has not meet the schedular requirements for TDIU.

Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). The Board cannot grant a TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must consider whether a remand for the AOJ to refer the case to the Director, Compensation Service is warranted.

In July 2011, the March 2011 VA examiner stated that "[b]ased upon review of c-file and previous spine examination [which addressed both the service-connected back and neck] it is my opinion the Veteran is unable to sustain and maintain gainful employ[]ment, and would be unable to perform sedentary duties, as Veter[a]n was noted to have daily incapacitating episode[s] due to back pain, reports that he can tolerate standing for 30 minutes and walking for 100 feet prior to rest."

In light of the above, a remand is warranted for referral to the Director, Compensation Service to consider entitlement to a TDIU under 38 C.F.R. § 4.16(b).

As noted above, service connection has been granted for lumbar radiculopathy to both lower extremities because these disabilities are manifestations of the Veteran's service-connected lumbar spine disability.  The Board will defer adjudication of these claims pending completion of the development requested in this remand. 

On remand, updated VA and private treatment records should be obtained (VA records are constructively of record).

Accordingly, the case is REMANDED for the following action:

1.  Please undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Please obtain a retrospective medical opinion to evaluate the range of motion for the service-connected low back disability for the period prior to January 17, 2013.  The claims file must be made available to and reviewed by the opinion provider.  

Based on the evidence of record for the period prior to January 17, 2013, the opinion provider is requested to assess the results of range of motion testing for pain (i) on passive motion, (ii) on weight-bearing, and (iii) on nonweight-bearing.  If such assessment cannot be made, the opinion provider is requested to explain why such information cannot be provided.

The opinion provider must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Refer to the Director, Compensation Service the issue of entitlement to an extraschedular TDIU at any time during the appeal period under 38 C.F.R. § 4.16(b). All findings and opinions should be associated with the claims folder.

4.  Following any other development deemed necessary, re-adjudicate the Veteran's claims, to include entitlement to TDIU based solely on the low back disability and entitlement to increased ratings for lumbar radiculopathy to both lower extremities for the entire appeal period.  If any benefit remains denied, issue an appropriate Supplemental SOC, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

